DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on April 5, 2021, is acknowledged by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the scallop portions of the lower corners (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “scallop portions of the lower corners”. This is not included in the drawings, so it is unclear what is meant by this limitation. The drawings indicate a groove on the edge. 
Claim 8 recites “74 ksi steel”. It is unclear if this is Yield Strength, Ultimate Strength, Youngs Modulus, Shear Stress, etc.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araujo (US PG PUB 2017/0145771, hereinafter “Araujo”).
Regarding Claim 1, Araujo discloses a variable bore ram assembly (18)(para 0026 includes the BOP 10 and ram body 102, as described in para 0018-0022, with the packer assembly 400 as described in para 0027-0038 and figs. 4-6) mounted inside a BOP (blowout preventer) (10, ann. fig. 1) to seal a wellbore (14), said BOP comprising a bore (14) through said BOP, said BOP further comprising ram cavities (16) on either side of said bore, said ram cavities intersecting with said bore (para 0018), said variable bore ram assembly comprising: a first ram (ann. fig. 1) and a second ram (ann. fig. 1) that mount within said ram cavities on opposite sides (ann. fig. 1 and para 0018) of said bore through said BOP; a first packer assembly (19, ann. fig. 1; and 400 illustrates the packer assembly for the blowout preventer 10) on said first ram comprising an elastomeric body (106) with a plurality of packing members (404) contained within an upper shoulder (ann. fig. 2 illustrates the elastomeric body) and a lower shoulder (ann. fig. 2 illustrates the elastomeric body) of said first ram; a second packer assembly (19, ann. fig. 1; and 400 illustrates the packer assembly) on said second ram comprising an elastomeric body (106) with a plurality of packing members (404) contained within an upper shoulder (ann. fig. 2 illustrates the elastomeric body) and a lower shoulder (ann. fig. 2 illustrates the elastomeric body) of said second ram; a first pair of support inserts (414) supporting said first packer assembly within said first ram (para 0029 describes the support inserts 414 supporting the packer assembly)  and a second pair of support inserts (414) supporting said second packer assembly within said second ram (para 0029 describes the support inserts 414 supporting the packer assembly); and said first packer assembly and said second packer assembly each defining an inner sealing face (402)with a cutout portion (ann. fig. 4).

    PNG
    media_image1.png
    381
    602
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    410
    594
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    401
    805
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    254
    600
    media_image4.png
    Greyscale

ARAUJO – ANNOTATED FIGURES 1, 2, 4, and 5
Regarding Claim 3, Araujo discloses said first ram (ann. fig. 1) further comprises a first top seal (104) and said second ram (ann. fig. 1) further comprises a second top seal (104).
Regarding Claim 4, Araujo discloses said first pair of support inserts (414) secures said first packer assembly (ann. fig. 1) to said first top seal (104) and said second pair of support inserts (414)  secures said second packer assembly (ann. fig. 1) to said second top seal (104).
Regarding Claim 5, Araujo discloses said cutout portion (ann. fig. 4) comprises one of a generally triangular, semicircular (ann. fig. 4).
Regarding Claim 6, Araujo discloses said upper shoulder (ann. fig. 2) and said lower shoulder (ann. fig. 2) on said first ram (ann. fig. 1) and said upper shoulder(ann. fig. 2)  and said lower shoulder (ann. fig. 2) on said second ram (ann. fig. 1) comprise packer material (para 0028 describes the packer material 402 are an elastomeric body that is formed or molded).
Regarding Claim 7, Araujo discloses said packing members (404) comprise a generally triangular shape (ann. fig. 4 illustrates triangular shapes).
Regarding Claim 9, Araujo discloses said first and second pair of support inserts (414) each comprise a vertical stem (ann. fig. 5)  defined by an upper face (ann. fig. 5) and a lower face (ann. fig. 5) on opposite sides of said vertical stem, said upper face and said lower face flush with said ram cavities (para 0030 and 0031 describes the inserts).
Regarding Claim 10, Araujo discloses said first and second pair of support inserts (414) each further comprise a horizontal appendage (408) extending from a middle portion of said vertical stem (ann. fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Araujo (US PG PUB 2017/0145771, hereinafter “Araujo”) in view of Jones (DE3249848C2 ).
Regarding Claim 2, Araujo discloses said first and second rams defining a generally oval shape (ann. fig. 2 illustrates an oval shape).
Araujo discloses the claimed invention, except scalloped portions on lower corners of said first and second rams.
Jones teaches grove section (G).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the lower surface of the ram packer assemblies, as disclosed by Araujo, by adding a groove to a bottom surface of a packer assembly, as taught by Jones, for the purpose of preventing rotation of a ram packer assembly.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Araujo (US PG PUB 2017/0145771, hereinafter “Araujo”) in view of Huff et al. (US 7,849,599, hereinafter “Huff”).
Regarding Claim 8, Araujo discloses said first and second pair of support inserts.
Araujo discloses the claimed invention, except it does not disclose the support inserts are comprised of 74 ksi steel.
Huff teaches high stress steel (col. 9 line 1 – col. 12 line 25 describes the stresses for the different elements in a blowout preventer and petroleum production elements; this includes a stress of 74 KSI based on the designer’s model of the determined stresses and pressure of the oil field components). Additionally, the stress of 74 Ksi lacks criticality.
It would have been obvious to one having ordinary skill in the art to have modified the material of the ram packer inserts, as disclosed by Araujo, by using a material with a stress of 74 ksi, as taught by Huff, for the purpose of using a material that meets the requirements of the production well pressures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US PG PUB 2017/0167219), Griffin et al. (US 6,955,357), Weir et al. (US 8,544,538), and Cantlon et al. (US PG PUB 2016/0215583).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753